If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


                                                                       UNPUBLISHED
In re P. M. MILLER-CAIN, Minor.                                        December 22, 2022

                                                                       No. 361246
                                                                       Wayne Circuit Court
                                                                       Family Division
                                                                       LC No. 2021-000786-NA


Before: M. J. KELLY, P.J., and MURRAY and RIORDAN, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating his parental rights to his
daughter, PMC, under MCL 712A.19b(3)(b)(i), (g), and (j). For the reasons stated in this opinion,
we affirm.

                                          I. BASIC FACTS

         This case arises from respondent’s sexual abuse of his then 11-year-old daughter. At trial,
PMC testified that respondent started sexually abusing her in the summer of 2021. She stated that
initially he would just watch pornographic videos while “playing” with his “private part” while
she was in the room. Over time, his behavior escalated. She described that he would pull his penis
from his shorts and rub it in front of her while directing her to “lick it,” “suck it,” and “rub it.” At
other times, “weird white stuff came out” of respondent’s penis; he told her it was “cum” and that
she should “eat it.” Respondent also tried to touch her breasts, buttocks, and vagina. She recounted
that he grabbed her breasts and squeezed them on two occasions and that he also touched her
buttocks. He only “almost” touched her vagina. She described that the closest he came was when
he touched the inside of her leg where the crease of her underwear was located. Respondent also
chased her into her bedroom while attempting to touch her breasts. He entered the bathroom while
she was showering and when she covered herself with a towel, he stated, “let me see.” PMC told
him to stop and that his behavior was “disgusting.” He continued to sexually abuse her.

       PMC told her step-mother about respondent viewing pornographic videos in front of her.
According to PMC, her step-mother confronted respondent over the house’s intercom, but believed
him when he denied the allegation. Thereafter, respondent warned her that if she was a “tattletale”
again he would ground her for a week. PMC eventually texted her mother that respondent was



                                                  -1-
sexually abusing her and that he was scaring her. After 7 or 8 days, her mother picked her up from
respondent’s home and she eventually filed a police report.

        Petitioner, the Department of Health and Human Services, filed a petition seeking
jurisdiction over PMC. With respect to respondent, petitioner sought termination of his parental
rights. Petitioner only sought temporary custody as it related to PMC’s mother. Following a
combined adjudication trial and termination hearing, the court found statutory grounds for
jurisdiction under MCL 712A.2(b)(1) and (b)(2), and it found by clear and convincing evidence
that there were statutory grounds to terminate respondent’s parental rights under MCL
712A.19b(3)(b)(i), (g), and (j). Thereafter, following a best-interests hearing, the court found by
a preponderance of the evidence that termination of respondent’s parental rights was in PMC’s
best interests. The court, therefore, entered an order terminating respondent’s parental rights. 1

                         II. TERMINATION OF PARENTAL RIGHTS

                                  A. STANDARD OF REVIEW

        Respondent argues that the trial court erred by terminating his parental rights. We review
for clear error the court’s finding that there are statutory grounds for termination and that
termination of a respondent’s parental rights is in the child’s best interests. In re A Atchley, ___
Mich App ___, ___; ___ NW2d ___ (2022) (Docket No. 358502); slip op at 5-7. “The trial court’s
factual findings are clearly erroneous if the evidence supports them, but we are definitely and
firmly convinced that it made a mistake.” In re White, 303 Mich App 701, 709-710; 846 NW2d
61 (2014). “A reviewing court must defer to the special ability of the trial court to judge the
credibility of witnesses.” In re LaFrance, 306 Mich App 713, 723; 858 NW2d 143 (2014).

                                          B. ANALYSIS

        The trial court terminated respondent’s parental rights under MCL 712A.19b(3)(b)(i), (g),
and (j). Termination is warranted under MCL 712A.19b(3)(b)(i) if the court finds by clear and
convincing evidence:

              (b) The child or a sibling of the child has suffered physical injury or physical
       or sexual abuse under 1 or more of the following circumstances:

              (i) The parent’s act caused the physical injury or physical or sexual abuse
       and the court finds that there is a reasonable likelihood that the child will suffer
       from injury or abuse in the foreseeable future if placed in the parent’s home.

        PMC’s testimony supports the trial court’s finding that she was sexually abused by
respondent. She testified that he watched pornography while masturbating in her presence. While
rubbing his penis, he told her to lick it, suck it, and rub it. She also stated that while rubbing his
penis, respondent would stare at her and breathe hard. Respondent ejaculated in front of her, told


1
  Because the goal for PMC’s mother was reunification, she was offered services aimed at
reunification. PMC’s mother is not a party to this appeal.


                                                 -2-
her that the white substance was cum, wiped it on the carpet near him, and told her to eat it.
Another time he grabbed her hand and tried to make her touch his penis. He entered the bathroom
while she was naked and when she tried to covered herself with a towel, he said “let me see.” At
times, he would try to touch her breasts, her buttocks, and her vagina while she was trying to get
by him. He asked her to let him touch her breasts. And, although she testified that he did not
touch her vagina, she stated that he did grab and squeeze her breasts on two occasions and that he
touched her buttocks. Further, she described him as touching the upper, inside portion of her thigh,
near the crease of her underwear.

        PMC testified that the abuse was escalating. She explained that it first consisted of him
playing with his penis while watching pornography. Then, as time went by, the other behaviors
started, which included his attempts to touch her breasts, buttocks, and vagina; his demands that
she rub, suck, or lick his penis while he masturbated in front of her; his commands that she “eat”
his cum; his actions toward her while she was in the bathroom; and his actual touching of her
buttocks and breasts. She recounted that she rejected his requests and told him that his behavior
was disgusting, but that he did not stop. She testified that he was scaring her and that she did not
feel safe. When PMC told her step-mother about the pornographic videos, her step-mother
accepted his denial of improper behavior, and respondent threatened to punish her if she “tattled”
in the future. Based on the foregoing, the court did not clearly err by finding that respondent
sexually abused PMC and that there was a reasonable likelihood that she would suffer from
additional sexual abuse in the foreseeable future if she were returned to his home. For the same
reasons, termination of respondent’s parental rights was also warranted under MCL
712A.19b(3)(g) and (j).

       On appeal, respondent suggests the court’s finding that there were statutory grounds to
terminate his parental rights was erroneous because PMC testified that he never touched her
inappropriately. Yet, during cross-examination, PMC testified as follows:

               Q. All right. And what did you see?

               A. I saw him watching videos on his tablet and he was playing with his own
       private part.

               Q. Okay. And on that day did he ever touch you inappropriately?

               A. No, but he tried to.

              Q. All right. Just answer my question please. We can get the other
       questions. Did he touch you inappropriately on that date?

               A. No.

               Q. All right. Is it, did he ever touch you inappropriately?

               A. Yes.




                                                -3-
She then testified that respondent had touched her buttocks and almost touched her private part,
which she clarified meant her vagina.2 Later, when asked whether respondent had ever touched
her breasts, she answered “yes.” Respondent’s reliance on testimony that he did not touch her
inappropriately on one occasion and that he did not touch her vagina does not negate her testimony
of improper touching on other occasions.

        Respondent also suggests that PMC might have made up the allegations. He points to her
testimony that she had lived with him since she was a baby and that respondent and her mother
would argue with each other. Further, respondent testified that his relationship with PMC’s mother
was not good. At times, for instance, law enforcement was called because of issues arising with
their exchange of PMC. Respondent points out that prior to the allegations, the custody
arrangement between him and PMC’s mother only allowed her visitation every other weekend,
but that, now that the allegations had been made, PMC was with her mother “more.” Respondent
raised this argument during the combined adjudication trial and termination hearing. Based on the
above testimony, the court could have found that PMC made up the allegations so that she could
live with her mother instead of respondent. The court, however, did not make such findings.
Instead, it found PMC’s testimony that she had been sexually abused to be credible. That finding,
as explained above, was not clearly erroneous.

        The court also did not err by finding that termination of respondent’s parental rights was
in PMC’s best interests. “The focus at the best-interest stage has always been on the child, not the
parent.” In re A Atchley, ___ Mich App at ___; slip op at 7. The court may consider the following
when analyzing whether termination of the parent’s parental rights is in the child’s best interests:

       the child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. Other considerations include . . . the likelihood that the child could
       be returned to her parents’ home within the foreseeable future, if at all . . . . [In re
       Payne/Pumphrey/Fortson Minors, 311 Mich App 49, 63-64; 874 NW2d 205 (2015)
       (quotation marks and citations omitted).]

“Placement with a relative weighs against termination, but that fact is not dispositive given that a
trial court ‘may terminate parental rights in lieu of placement with relatives if it finds that
termination is in the child’s best interests,’ ” In re A Atchley, ___ Mich App at ___; slip op at 7,
quoting In re Olive/Metts Minors, 297 Mich App 35, 43; 823 NW2d 144 (2012).

       Respondent notes that PMC was placed with a relative and that, because her mother’s
parental rights were not terminated, she is not eligible for adoption. The court, however,
considered the relative placement and determined that, in this case, termination was nevertheless
warranted. The court stressed that PMC had been sexually abused by respondent. In his home,
her well-being was jeopardized and she was not protected. The court found that, in light of the
sexual abuse, respondent was unable to provide her with a permanent, safe, and stable


2
  PMC also testified that her breasts and her buttocks were “private parts.” However, she
specifically stated that he touched her breasts and buttocks, but not her vagina. The trial court was
free to credit her testimony, notwithstanding that she was impeached regarding her vocabulary.


                                                 -4-
environment. Indeed, PMC testified that she did not feel safe in respondent’s care and that she did
not want to return to him. She was happy and safe in her relative placement and her needs were
being met. On these facts, the trial court did not clearly err by finding that termination of
respondent’s parental rights was in PMC’s best interests.

       Affirmed.

                                                            /s/ Michael J. Kelly
                                                            /s/ Christopher M. Murray
                                                            /s/ Michael J. Riordan




                                                -5-